DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9, 12-15 and 18-19 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 04/16/2021 have been fully considered.

 In response to the applicant’s arguments under “Claim Rejections -35 USC § 112”, the cited paragraph [0015] merely discloses the sensor sets the interrupt signal INT if the measurement value is above a threshold but the cited paragraph does not support the claim limitation “a microcontroller … produce a notification only when the total vapor concentration exceeds a pre-set limit”. The cited paragraph merely discloses one example where the microcontroller of the sensor would set interrupt signal INT to generate a notification but the specification does not appear to support that is the only time the microcontroller generates the notification. Since the specification does not expressly disclose that is the only time the microcontroller of the sensor generates a notification, 

From pages 5-7, under “Claim Rejections -35 USC § 103”, the applicant argues Steinthal fails to teach “a single detector configured to determine a total VOCs” recited in claim 1 and “using only a single detector in the sensor configured to determine a total vapor concentration of VOCs” recited in claim 12 because Steinthal teaches an array of sensor instead of “a single detector” as required by claim 1 and “a single sensor” as required by claim 12. 
For the purpose of clarification, the term “detector” in claim 1 appears be the same as the term “sensor” in claim 12. Based on this interpretation, Steinthal’s sensor, such as sensor array 15 of Fig. 3a, is considered to be analogous to the “detector” of claim 1 and “sensor” of claim 12. 
In response to the arguments directed to claim 1, the term “a single detector” does not necessary means it only consist of one gas sensing element. In fact, claim 3 further defines the single detector is configured to monitor 3 different volatile compounds. Therefore, Steinthal’s single sensor array 15 shown in Fig. 3A is considered to be analogues to the limitation “a single detector”. 
In response to the arguments directed to claim 12, the term “only a single detector” is taught by Steinthal at paragraph [0076], “Device 10 includes an ”. In other words, Steinthal’s sensor array could have only one sensor or more than one sensors.
Therefore, the amendment does not appear to have overcome the rejections.

Claim Objections
Regarding claim 3, recites the acronyms “CO, CO2 and NO2”. Please consider to spell them out on the first appearance. 

Regarding claims 4-9, are also objected to because these claims depend on the objected claim 3. 

Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the 

Claims 1-9, 12-15 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 12, recite the limitation “produce a notification only when the total vapor concentration exceeds a pre-set limit” in line 8 with emphasis underlined. It appears the limitation “only” is a new matter because a review of the applicant’s disclosure fails to provide sufficient support. Please consider to provide support for the limitation or amend in accordance with the disclosure.

Regarding claims 2-9, 13-15 and 18-19, are also rejected because these claims depend on the rejected claims 1 and 12.

 		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1 and 12, recite the limitation “all without requiring user interaction” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "all"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

Regarding claims 2-9, 13-15 and 18-19, are also rejected because these claims depend on the rejected claims 1 and 12. 

Regarding claim 2, recites the limitation "the nominal total vapor concentration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steinthal (Pub. No.: US 2004/0204915 A1) in view of Sunshine (Pub. No.: US 2002/0178789 A1).

Regarding claim 1, Steinthal teaches a sensor for monitoring local air quality at a particular location (Fig. 3a, Fig. 3b, gas detector 10, 100, para [0145], “Such systems are useful in, for example, filter ”) comprising: 
a single detector (Fig. 3a, one single sensor array 15, para [0076], “FIG. 3a illustrates a portable detector device 10 according to an embodiment of the present invention.  It is preferred that the housing structure is small.  Device 10 includes an array 15 of one or more sensors, preferably one or more polymer-composite sensors (PCS) as discussed herein.”.) configured to determine a total vapor concentration of volatile organic compounds (VOCs) by measuring changes in a resistive element caused by changes in the total vapor concentration of VOCs (Fig. 1A, para [0065], “FIG. 1A shows a representative sensor response to a step change in the concentration of an analyte.  For a period of time, the sensor is exposed to air and the sensor resistance, R.sub.baseline, is constant since the stimulus is also constant.  The sensor is then exposed to a vapor ("vapor on") that contains air and an analyte that wasn't present during the baseline, causing an increase in the chemical potential of the vapor phase.  Molecules of analyte travel from the vapor phase into the sensor, causing an increase in the number of molecules that are sorbed in the sensor and an increase in sensor resistance, R. When the sensor is no longer exposed to the analyte ("vapor ”, and para [0145], “Accordingly, in one aspect, the present invention provides polymer-composite sensor arrays in protective air filtration systems so as to provide low-cost, low power, lightweight, rugged, stable, and accurate residual life indicators for personal protective air filtration systems for Volatile Organic Chemicals (VOCs), biological agents and other hazardous materials.”. The sensor determines VOC vapor concentration based on resistance and the resistance represents the total VOC in the air sample); 
a microcontroller (Fig. 3a, Fig. 3b, processor 20, 120) in data communication with the detector, said microcontroller configured to automatically and periodically wake up the sensor from a sleep state to sample the total vapor concentration (Fig. 22, and para [0088], “FIG. 22.  In one aspect, the device is placed in a SLEEP or very low power mode 200 for a significant amount of time, e.g., over 70%, or 80% or 90% of the time, depending on needed response time.  The processor wakes up periodically 210, for example, in response to a wakeup signal from power supply circuitry 155, scans 220 across the sensor array and determines whether an event has occurred or is occurring 230.”) and produce a notification only when the total vapor concentration exceeds a pre-set limit, all without requiring user interaction (Fig. 6, para [0076], “One or more communication modules 30 are provided for interfacing with external intelligence such as a central alarm system.” and para [0078], “RF transceiver module 160 is configured to transmit and receive information to and from an external intelligence source such as a remote computer system, a base station or node in a distributed network of sensors, a remote alarm system, etc.”. Alarms from all sensors are transmitted to a server);
a radio connected to the microcontroller for transmitting said notification (Fig. 3a, Fig. 3b, RF transceiver module, 30, 160); and 
a housing encasing the detector (para [0076], “FIG. 3a illustrates a portable detector device 10 according to an embodiment of the present invention.  It is preferred that the housing structure is small.”).
Steinthal teaches the one or more detectors are configured to be used in an indoor/cabin air quality application but fails to expressly teach the one or more detectors are located in an aircraft and Steinthal teaches the detector has a pneumatic pump that draws external air into the sensor array, please refer to paragraph [0076], “Pneumatic pump system 35 is optionally provided to assist with providing vapor to sensor array 15.”, but fails to expressly teach the housing having an inlet and an outlet extending therethrough.
In re Japike, 86 USPQ 70.
It is inherent or very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Steinthal’s gas detector housing has an air supply inlet to draw sample air into the suction port of the pneumatic pump and an air outlet to discharge the sampled air.
Also, in the same field of a gas sensor, Sunshine teaches a gas sensor housing constructed with an air supply inlet and an air discharge outlet (Fig. 5, inlet 130a and outlet 134).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Steinthal’s gas detector housing with an air supply inlet and an air discharge outlet to provide sufficient air exchange.

Regarding claim 2, Steinthal in the combination teaches the sensor of claim 1 wherein the pre-set limit is chosen based on the nominal total vapor concentration of VOCs expected in a local environment (para [0065], “FIG. 1A shows a representative sensor response to a step change in the concentration of an analyte.  For a period of time, the ” and para [0076], “In certain aspects, alarm module 25 is included to provide an active alarm when an alarm condition has been determined, e.g., when a programmable or preset threshold condition or value is exceeded.”. It is inherent or very obvious that the preset threshold condition or value is chosen to be higher than the baseline resistance. In other words, the preset threshold condition is chosen based on the baseline resistance).  

Regarding claim 12, recites a method that is performed by the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 13, Steinthal in the combination teaches the method of claim 12 further comprising the step of putting the sensor in a closed environment (para [0145], “for example, filter breakthrough systems, indoor air quality applications, cabin air systems, personnel protective equipment and motor vehicles.”. The detectors are enclosed inside a vehicle).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Steinthal (Pub. No.: US 2004/0204915 A1) in view of Sunshine (Pub. No.: US 2002/0178789 A1) as applied to claim s and further in view of Fagundes (Pub. No.: US 2018/0148180 A1).

Regarding claim 3, Steinthal in the combination teaches the sensor of claim 1 wherein the single detector can monitor volatile organic chemicals but fails to expressly teach the VOCs are CO, CO2, and NO2.
However, in the same field of VOC sensor, Fagundes teaches VOC sensors are capable of detecting carbon monoxide (CO), carbon dioxide (CO2) and nitrogen dioxide (NO2). See para [0032], “The sensors 110a, 110b may thus be VOC sensors or other air contaminant sensors, capable of detecting ppm concentrations of various contaminants such as oxygen, carbon monoxide, carbon dioxide, nitrogen dioxide, sulfur dioxide, and particulate matter.”.
Therefore, it would have been obvious to a person having ordinary skill in 

Regarding claim 4, Steinthal in the combination teaches the sensor of claim 3 further including a power source is selected from the group consisting of a battery and an energy harvester (Fig. 3b, battery or solar, 145).  

Regarding claim 5, Steinthal in the combination teaches the sensor of claim 4 further including a pump effective to draw air into the housing through the inlet (Fig. 3a, para [0076], “Pneumatic pump system 35 is optionally provided to assist with providing vapor to sensor array 15.”).  

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steinthal (Pub. No.: US 2004/0204915 A1) in view of Sunshine (Pub. No.: US 2002/0178789 A1) and Fagundes (Pub. No.: US 2018/0148180 A1) as applied to claim 5, and further in view of Chang (Pub. No.: US 2017/0218948 A1).

Regarding claim 6, Steinthal in the combination teaches the sensor of claim 5 comprises of a pneumatic pump but fails to expressly teach wherein the pump contains a piezo electric element.  
However, in the same field of pneumatic pump, Chang teaches a piezo electric pump that is configured to move gas. See Fig. 1, piezoelectric pump 20, and para [0021], “While the fluid (e.g., a gas) is moved in the fluid reservoir 30 by the piezoelectric pump 20,”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Steinthal’s pump with previously-known piezoelectric pump to reduce size and to improve digital flow control.

Regarding claim 7, Sunshine in the combination teaches the sensor of claim 6 wherein the pump has an outlet that is connected to the detector (Fig. 5, the pump discharges the exhaust air through exhaust port 134).  

Regarding claim 8, Sunshine in the combination teaches the sensor of claim 7 wherein the detector has an outlet that is connected to the outlet of the housing (para [0064], “Finally, the sample is discharged from the device by directing it from pump 560 through a tube 562 to exhaust port 134.”. The pump has a discharge outlet/port that discharges the exhaust air to the exhaust port 134).  

Regarding claim 9, Steinthal in the combination teaches the sensor of claim 8 wherein the radio is configured to send notification to a notification system (Fig. 6, detectors/sensors are configured to send data to the notification server) but fails to expressly teach the notification server is an aircraft notification system.
 	However, in the same field of air monitoring system, Fagundes teaches the air quality sensors are configured to wirelessly transmit sensor data to an aircraft air quality monitoring system 112.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Steinthal VOC detector to wirelessly transmit sensor data to an aircraft air quality monitoring system to alert the flight crew of hazardous conditions and to provide corrective actions.

Claims 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinthal (Pub. No.: US 2004/0204915 A1) in view of Sunshine (Pub. No.: US 2002/0178789 A1) as applied to claim 13 and further in view of Fagundes (Pub. No.: US 2018/0148180 A1).

Regarding claim 14, Steinthal in the combination teaches the method of claim 13 but fails to expressly teach where the closed environment is an aircraft environment.
However, in the same field of air monitoring system, Fagundes teaches the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Steinthal gas detectors to wirelessly connect with an aircraft notification system to alert the flight crew of hazardous conditions and to provide corrective actions.

Regarding claim 15, Steinthal in the combination teaches the method of claim 14 further comprising storing allowable air quality limits (para [0076], “In certain aspects, alarm module 25 is included to provide an active alarm when an alarm condition has been determined, e.g., when a programmable or preset threshold condition or value is exceeded.”).  

Regarding claim 18, Fagundes in the combination teaches the method of claim 15 further comprising notifying aircraft crew when sensed air quality exceeds one or more of the allowable air quality limit (para [0006], “(2) Active monitoring, whereby a corrective action is suggested to air and/or ground crew on the basis of the recorded data from the sensor network;”, and para [0019], “In some embodiments, the method further comprises triggering an alert signal if the air quality falls below a threshold, the alert signal identifying at least one of the first air flow passage and the second air flow ”).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Steinthal gas detectors to wirelessly connect with an aircraft notification system to alert the flight crew of hazardous conditions and to provide corrective actions.

Regarding claim 19, Fagundes in the combination teaches the method of claim 15 further comprising notifying a ground crew when sensed air quality exceeds one or more of the allowable air quality limit (para [0006], “(2) Active monitoring, whereby a corrective action is suggested to air and/or ground crew on the basis of the recorded data from the sensor network;” and para [0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Steinthal gas detectors to wirelessly connect with an aircraft notification system to alert the ground crew of hazardous conditions and to provide corrective actions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 

Fox (Pat. No.: US 9,957,052 B2) teaches an aircraft environmental control system that measures VOC concentration. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685